Exhibit 99.2 IDEAL CONSOLIDATED, INC. DECEMBER 31, 2, 2007AND 2006 TABLE OF CONTENTS Page Independent Auditors’ Report F-2 Financial Statements Balance Sheets F-3 Statements of Operations F-4 Statements of Changes in Stockholders' Equity F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 F-1 Independent Auditors’ Report To the Board of Directors and Stockholders Ideal Consolidated, Inc. South Bend, Indiana We have audited the accompanying balance sheet of Ideal Consolidated, Inc. as of December 31, 2006 and the related statements of income, stockholders’ equity and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Ideal Consolidated, Inc. as of December 31, 2006 and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ ASHER & COMPANY, Ltd. Philadelphia, Pennsylvania December 20, 2007 F-2 IDEAL CONSOLIDATED, INC. BALANCE SHEETS December 31, September 30, 2006 2007 Assets: (Unaudited) Current Assets: Cash and cash equivalents $ 655,037 $ 667,049 Accounts receivable, net 2,452,753 1,418,017 Inventory 20,251 20,856 Costs and estimated earnings in excess of billings on uncompleted contracts 327,901 363,559 Prepaid expenses 3,590 - Total current assets 3,459,532 2,469,481 Property and equipment, net 144,608 137,134 Other assets 12,214 11,914 Total assets $ 3,616,354 $ 2,618,529 Liabilities and Stockholders' Equity: Current Liabilities: Current portion - long term debt $ 11,721 $ 11,721 Notes payable to stockholders 479,257 690,276 Stockholder's advance 200,000 - Accounts payable 951,242 615,243 Accrued expenses 151,964 294,267 Billings in excess of costs and estimated earnings on uncompleted contracts 725,531 214,569 Total current liabilities 2,519,715 1,826,076 Long term debt - other 17,580 8,790 Total liabilities 2,537,295 1,834,866 Commitments and Contingencies Stockholders' Equity: Common stock, no par value; 1,000 shares authorized; 954 shares issued, 882 shares outstanding 18,600 18,600 Additional paid-in capital 23,000 23,000 Retained earnings 1,058,430 763,034 1,100,030 804,634 Less treasury stock (20,971 ) (20,971 ) Total stockholders' equity 1,079,059 783,663 Total liabilities and stockholders' equity $ 3,616,354 $ 2,618,529 F-3 IDEAL CONSOLIDATED, INC. STATEMENTS OF INCOME Year Ended Nine Months ended December 31, September 30, September 30, 2006 2006 2007 (Unaudited) (Unaudited) Revenues $ 8,221,434 $ 5,783,487 $ 6,811,145 Cost of revenues 6,790,471 4,822,735 6,179,761 Gross profit 1,430,963 960,752 631,384 Selling, general, and administrative expenses 769,029 559,361 351,373 Operating income 661,934 401,391 280,011 Other income (expense): Gain (loss) on disposition of property and equipment 3,800 3,961 (427 ) Interest income 3,205 709 14,558 Interest expense (47,523 ) (35,577 ) (32,613 ) (40,518 ) (30,907 ) (18,482 ) Income before income taxes 621,416 370,484 261,529 Net income $ 621,416 $ 370,484 $ 261,529 F-4 IDEAL CONSOLIDATED, INC. STATEMENTS OF STOCKHOLDERS' EQUITY Common Stock Number of shares Amount Additional paid-in capital Retained earnings Treasury stock Total stockholders' equity Balance at January 1, 2006 882 $ 18,600 $ 23,000 $ 558,014 $ (20,971 ) $ 578,643 Cash dividends, $137.19 per share - - (121,000 ) - (121,000 ) Net income - - 621,416 - 621,416 Balance at December 31, 2006 882 18,600 23,000 1,058,430 (20,971 ) 1,079,059 Cash dividends (unaudited), $631.43 per share - - (556,925 ) - (556,925 ) Net income (unaudited) - - 261,529 - 261,529 Balance at September 30, 2007 (unaudited) 882 $ 18,600 $ 23,000 $ 763,034 $ (20,971 ) $ 783,663 F-5 IDEAL CONSOLIDATED, INC. STATEMENTS OF CASH FLOWS Year Ended Nine Months Ended December 31, September 30, September 30, 2006 2006 2007 (Unaudited) (Unaudited) Cash Flows from Operating Activities: Net income $ 621,416 $ 370,484 $ 261,529 Add (deduct) items not requiring (providing) cash: Depreciation 72,475 54,853 56,171 (Gain) loss on disposition of property and equipment (3,799 ) (3,961 ) 428 Bad debts 5,314 - - (Increase) decrease in accounts receivable (339,707 ) 743,738 1,034,736 (Increase) decrease in inventory 40 - (605 ) (Increase) decrease in costs and estimated earnings in excess of billings on uncompleted contracts 59,695 71,952 (35,658 ) Decrease in prepaid expenses and other assets 3,116 3,352 3,890 Decrease in accounts payable (187,319 ) (703,252 ) (335,999 ) Increase (decrease) inaccrued expenses (53,708 ) 2,918 142,303 Increase (decrease) in billings in excess of costs and estimated earnings on uncompleted contracts 651,523 132,255 (510,962 ) Net cash provided by operating activities 829,046 672,339 615,833 Cash Flows from Investing Activities: Proceeds from disposition of property and equipment 6,450 6,000 - Purchase of property and equipment (40,586 ) (40,586 ) (49,125 ) Net cash used in investing activities (34,136 ) (34,586 ) (49,125 ) Cash Flows from Financing Activities: Repayment of note payable to bank (130,291 ) (130,291 ) - Repayament of long term debt (19,286 ) (16,357 ) (8,790 ) Borrowings from stockholders - - 211,019 Repayment of stockholder advance - - (200,000 ) Dividends (121,000 ) (105,000 ) (556,925 ) Net cash used in financing activities (270,577 ) (251,648 ) (554,696 ) Net change in cash and cash equivalents: 524,334 386,105 12,012 Cash and cash equivalents, beginning of period 130,704 130,704 655,037 Cash and cash equivalents, end of period $ 655,037 $ 516,809 $ 667,049 Supplemental Disclosures of Cash Flow Information: Cash paid during theperiod for: Interest $ 31,891 $ - $ - F-6 IDEAL CONSOLIDATED, INC. NOTES TO FINANCIAL STATEMENTS Note 1. NATURE OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES Company's Activities: IDEAL CONSOLIDATED, INC. (the “Company”), an Indiana S Corporation, provides mechanical contracting services, including HVAC, plumbing and industrial piping for commercial, educational, and governmental entities.The Company performs substantially all of its work in Indiana and Michigan. Interim Financial Data: The unaudited interim financial statements as of and for the nine months ended September 30, 2007 and 2006 have been prepared in accordance with generally accepted accounting principles for interim information. Accordingly, they do not contain all of the information and footnotes required by generally accepted accounting principles for complete financial statements. However, in the opinion of management, all adjustments, consisting of normal, recurring adjustments, considered necessary for a fair statement have been included. The results for the nine months ended September 30, 2007 are not necessarily indicative of the results to be expected for the year ending December 31, 2007. Certain information in footnote disclosures normally included in annual financial statements has been condensed or omitted for the interim periods presented, in accordance with the rules and regulations of the Securities and Exchange Commission (the "SEC") for the interim financial statements. Significant Accounting Policies: Use of estimates: The process of preparing financial statements in conformity with accounting principles generally accepted in the United States of America requires the use of estimates and assumptions regarding certain types of assets, liabilities, revenues, and expenses.Such estimates primarily relate to unsettled transactions and events as of the date of the financial statements.Accordingly, upon settlement, actual results may differ from estimated amounts. Certain estimates that are particularly susceptible to change in the near term include the allowance for doubtful accounts, the lower of cost or market adjustment for inventory, and revenues earned on uncompleted construction contracts. Cash and cash equivalents: The Company considers all highly liquid debt instruments purchased with an original maturity of three months or less to be cash equivalents. F-7 IDEAL CONSOLIDATED, INC. NOTES TO FINANCIAL STATEMENTS Note 1. NATURE OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES, Continued Accounts receivable and allowance for doubtful accounts: Accounts receivable are stated at the outstanding principal balance, net of any charge-offs and the allowance for doubtful accounts.The Company provides an allowance for doubtful accounts based upon the specific identification of accounts receivable where collection is no longer deemed probable and an allowance based upon the level of total accounts receivable balances.In determining the allowance, management evaluates the payment history and other known information for individual accounts, historical losses, and current economic conditions.Individual accounts are charged-off against the allowance in the period that the receivable is deemed uncollectible.Recoveries of receivables previously charged-off are recorded as income in the period received. Inventory: Inventory, consisting of materials for use in the ordinary course of business, is stated at the lower of cost or market.Cost is determined by the first-in, first-out method. Property and equipment: The cost of property and equipment is depreciated over the estimated useful lives of the assets using the straight-line method.The useful lives for purposes of computing depreciation are generally as follows: Construction equipment 7 years Vehicles 5 years Office furniture and equipment 3 to 7 years Leasehold improvements Shorter of lease term or useful life Expenditures for repairs and maintenance are charged to expense when incurred. Expenditures for major renewals and betterments, which extend the useful lives of existing equipment, are capitalized and depreciated.Upon retirement or disposition of property and equipment, the cost and related accumulated depreciation are removed from the accounts and any resulting gain or loss is recognized in the statement of income. Treasury stock: Treasury stock is recorded at cost and consists of 72 shares of common stock as ofDecember 31, 2006 and September 30, 2007 (unaudited). F-8 IDEAL CONSOLIDATED, INC. NOTES TO FINANCIAL STATEMENTS Note 1.NATURE OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES, Continued Revenue recognition: The Company recognizes revenue when services are performed except when work is performed under a fixed-price or unit-price contract.Such contracts generally provide that the customer accept completion of progress to date and compensate the Company for services which have been rendered, measured typically in terms of units installed, hours expended, or some other measure of progress.Revenues from fixed-price and unit-price contracts are recognized on the percentage-of-completion method, measured by the percentage of costs incurred to total estimated costs for each contract.Contract costs include all direct material, labor, subcontract, and other direct costs and those indirect costs related to contract performance such as indirect labor, repairs, insurance, tools, and depreciation.Provisions for the total estimated losses on uncompleted contracts are made in the period in which such losses are determined.Changes in job performance, job conditions, estimated profitability, and final contract settlements may result in revision to costs and income, and their effects are recognized in the period in which the revisions are determined.An amount equal to contract costs attributable to claims is included in revenues when realization is probable and the amount can be reliably estimated. The Company generally considers individual contracts to be profit centers in determining revenues and accumulating costs.However, individual contracts may be combined for such purposes if the contracts are negotiated as a package, constitute in essence an agreement with a single customer to perform a single project, and require closely integrated construction activities with substantial common costs. The balances billed but not paid by customers pursuant to retainage provisions in fixed-price contracts will be due upon completion of the contracts and acceptance by the customer.Based on the Company’s experience with similar contracts in recent years, the retention balance will be collected within the next fiscal year. The current asset "Costs and estimated earnings in excess of billings on uncompleted contracts" represents revenues recognized in excess of amounts billed.The current liability "Billings in excess of costs and estimated earnings on uncompleted contracts" represents amounts billed in excess of revenues recognized. Warranty costs: For certain contracts, the Company warrants labor for the first year after installation of new mechanical systems.An accrual for warranty costs is recorded based upon the historical level of warranty claims and management’s estimates of future costs. F-9 IDEAL CONSOLIDATED, INC. NOTES TO FINANCIAL STATEMENTS Note 1.NATURE OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES, Continued Income taxes: The Company, with the consent of its stockholders, has elected to be taxed as an S Corporation under Internal Revenue Code Section 1362 and a similar section of the Indiana code.As an S Corporation, the Company generally does not pay income taxes; instead, the Company's stockholders are taxed on the Company's taxable income.Consequently, these statements do not include any provision for corporate income taxes. Effective with the acquisitionof 100% of the Company's common stock by MISCOR Group, Ltd. (“MISCOR”) on September 30, 2007, as discussed in Note 10, the Company is no longer eligible to betaxed as an S Corporation. Consequently, beginning October 1, 2007, the Company willbe taxable on its income at corporate income tax rates. The Company is expected to file a consolidated federal income tax return with its parent, MISCOR. Note 2.ACCOUNTS RECEIVABLE Accounts receivable at December 31, 2006 and September 30, 2007 consist of the following: December 31, September 30, 2006 2007 On completed contracts: (unaudited) Current $ 435,067 $ 345,344 Retained 381,319 11,947 816,386 357,291 On uncompleted contracts: Current 1,566,899 780,947 Retained 76,968 287,279 1,643,867 1,068,226 Total accounts receivable 2,460,253 1,425,517 Less allowance for doubtful accounts (7,500 ) (7,500 ) Net accounts receivable $ 2,452,753 $ 1,418,017 F-10 IDEAL CONSOLIDATED, INC. NOTES TO FINANCIAL STATEMENTS Note 3. UNCOMPLETED CONTRACTS Information regarding uncompleted contracts at December 31, 2006 and September 30, 2007 is as follows: December 31, September 30, 2006 2007 (unaudited) Total adjusted contract price $ 4,988,564 $ 9,116,858 Costs incurred $ 1,643,988 $ 2,152,510 Earnings recognized 373,544 323,145 2,017,532 2,475,655 Less billings to date (2,415,162 ) (2,326,665 ) $ (397,630 ) $ 148,990 Included in the accompanying balance sheets under the following captions: December 31, September 30, 2006 2007 (unaudited) Costs and estimated earnings in excess of billings on uncompleted contracts $ 327,901 $ 363,559 Billings in excess of costs and estimatedearnings on uncompleted contracts (725,531 ) (214,569 ) $ (397,630 ) $ 148,990 F-11 IDEAL CONSOLIDATED, INC. NOTES TO FINANCIAL STATEMENTS Note 3. UNCOMPLETED CONTRACTS, continued The following schedule shows a reconciliation of backlog representing signed contracts in existence at December 31, 2006 and September 30, 2007 (unaudited): December 31, September 30, 2006 2007 (unaudited) Balance beginning of period $ 1,656,229 $ 1,426,958 New contracts, adjustments and work-orders 7,992,163 12,011,530 9,648,392 13,438,488 Less contract revenues earned in period (8,221,434 ) (6,811,145 ) Balance end of period $ 1,426,958 $ 6,627,343 Note 4. PROPERTY AND EQUIPMENT Property and equipment consists of the following: December 31, September 30, 2006 2007 (unaudited) Machinery & equipment $ 151,073 $ 151,073 Delivery trucks & autos 616,830 633,367 Office equipment 171,866 171,866 Leasehold improvements 50,267 50,267 990,036 1,006,573 Less accumulated depreciation (845,428 ) (869,439 ) $ 144,608 $ 137,134 Depreciation expense for the year ended December 31, 2006 and the nine months ended September 30, 2006 (unaudited) and 2007 (unaudited) was $72,475, $54,853 and $56,171, respectively. F-12 IDEAL CONSOLIDATED, INC. NOTES TO FINANCIAL STATEMENTS Note 5.DEBT Notes payable to stockholders: The Company was indebted to its three stockholders for notes payable on demand with acombined balance of $479,257 and $690,276 at December 31, 2006 and September 30, 2007 (unaudited), respectively. Interest is payable annually each December at 6.5%. Interest expense on the notes for the year ended December 31, 2006 and the nine months ended and September 30, 2006 (unaudited) and 2007 (unaudited), respectively, was $31,802, $24,015 and $29,946 (Note 10). Long term debt: Long term debt consists of notes payable to GMAC in monthly payments of $977 through June 2009 without interest secured by certain vehicles. Maturities of long term debt at December 31, 2006 are as follows: Year Ending December 31, 2007 $ 11,721 2008 11,721 2009 5,859 $ 29,301 Note 6.RETIREMENT PLANS In connection with its collective bargaining agreement with the local plumbing union, the Company participates with other companies in the union’s multi-employer pension plans. These plans cover all of the Company's employees who are members of such unions.The Employee Retirement Income Security Act of 1974, as amended by the Multi-Employer Pension Plan Amendments Act of 1980, imposes certain liabilities upon employers who are contributors to a multi-employer plan in the event of the employer’s withdrawal from, or upon termination of, such plan.The Company has no plan to withdraw from these plans.The plans do not maintain information on net assets, and the actuarial present value of the accumulated share of the plan’s unfunded vested benefits allocable to the Company, and amounts, if any, for which the Company may be contingently liable, are not ascertainable at this time.Total contributions to the plans for the year ended December 31, 2006 and the nine months ended September 30, 2006 (unaudited) and 2007 (unaudited) were $401,298, $305,652 and $318,321, respectively. The Company has a simple retirement plan covering substantially all of its full-time non-union employees. The Company contributes to the plan at its discretion.Currently the Company contributes 100% of employee contributions to the plan up to a maximum of 3% per year per employee.Contributions to the plan for the year ended December 31, 2006 and the nine months ended September 30, 2006 (unaudited) and 2007 (unaudited) were $7,703, $5,463 and $5,496, respectively. F-13 IDEAL CONSOLIDATED, INC. NOTES TO FINANCIAL STATEMENTS Note 7.COMMITMENTS AND CONTINGENCIES Leases: The Company leases its office and warehouse facilities under an operating lease that expires in November 2008.Under the lease, the Company is required to make monthly rentalpayments of $3,300 and pay taxes, utilities, insurance, and maintenance on the property. Total rent expense under the lease for the year ended December 31, 2006 and the ninemonths ended September 30, 2006 (unaudited) and 2007 (unaudited) was $39,600, $29,700and $29,700, respectively. Litigation: The Company is involved in disputes or legal actions arising in the ordinary course of business.Management does not believe the outcome of such legal actions will have a material adverse effect on the Company’s financial position or results of operations. Performance Bonds: In certain circumstances, the Company is required to provide performance bonds in connection with its contract commitments. Note 8. RELATED PARTY TRANSACTIONS Notes payable to stockholders: The Company was indebted to its three stockholders for notes payable on demandwith a combined balance of $479,257 and $690,276 as of December 31, 2006 andSeptember 30, 2007 (unaudited), respectively (Note 5). Stockholder’s advance: A Company stockholder made unsecured advances to the Company amounting to$200,000 as of December 31, 2006. The Company pays monthly interest at the prime rate onthe outstanding advances. Interest expense on the advances from the stockholder for theyear ended December 31, 2006 and for the nine months ended September 30, 2006(unaudited) and 2007 (unaudited) was $15,721, $11,562 and $2,667, respectively. As ofSeptember 30, 2007 (unaudited), all outstanding advances and related accrued interestexpense was repaid to the stockholder. F-14 IDEAL CONSOLIDATED, INC. NOTES TO FINANCIAL STATEMENTS Note 9. CONCENTRATIONS AND MAJOR CUSTOMERS The Company grants credit, generally without collateral, to its customers, which include real estate operators, general contractors, educational institutions, and industrial concerns located primarily in Indiana and Michigan.Consequently, the Company is subject to potential credit risk related to changes in business and economic conditions within Indiana and Michigan.However, management believes that its contract acceptance, billing, and collection policies are adequate to minimize the potential credit risk. For the year ended December 31, 2006 and the nine months ended September 30, 2006 (unaudited) and 2007 (unaudited), five customers accounted for the following percentages of the Company’s total revenues: % of Total Revenue December 31, September 30, Customer 2006 2006 2007 (unaudited) (unaudited) A 26% 32% 32% B 24% 29% 18% C 11% 15% - D 11% - 16% E - - 12% As of December 31, 2006 and September 30, 2007 (unaudited) the Company had significant accounts receivable as follows: % of Total Accounts Receivable December 31, September 30, Customer 2006 2007 (unaudited) A 28% - B 22% 14% C - 11% The Company has cash on deposit with a financial institution that may, at times, exceed the insurance limits of the Federal Deposit Insurance Corporation.Cash and cash equivalents are maintained at high-quality financial institutions, and the Company has not experienced any losses on such deposits. Substantially all of the Company's non-management employees are covered by a multi-employer collective bargaining agreement. Note10. SUBSEQUENT EVENTS Line of credit: On October 18, 2007, the Company entered into a $500,000 line of credit agreement andrelated note with a bank. The line of credit was due on demand and was secured by substantially all of the Company’s assets. The interest rate was .5% below the Bank’s Prime Rate, payable monthly. The Company’s President and majority stockholder guaranteed repayment ofthis credit facility. The credit facility was terminated effective October 19, 2007 upon the sale of the Company’s common stock. Notes payable to stockholders: On October 19, 2007, the Company paid the outstanding balance under notes payable to stockholders of $690,296 with interest of $29,946. Sale of Ideal Consolidated Inc.: On October 19, 2007, MISCOR Group Ltd. acquired 100% of the outstanding shares of common stock the Company for $952,000. The sale was effective as of October 1, 2007. F-15
